TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-07-00236-CR




                               Gregory Paul McPherson, Appellant

                                                   v.

                                    The State of Texas, Appellee



   FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
       NO. A-06-1234-S, HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant’s appointed counsel has filed a motion to withdraw stating that appellant

desires to represent himself in this appeal. Appellant’s agreement is indicated by his signature on

the motion.

                The motion is dismissed, and counsel is instructed to present his motion to withdraw

to the district court. For that purpose, the appeal is abated and the cause is remanded. The district

court shall promptly conduct a hearing on counsel’s motion to withdraw at which appellant shall be

admonished of the disadvantages of self-representation and evidence shall be developed as to

whether appellant’s decision to relinquish the benefits of counsel is knowingly and voluntarily made.

If appellant persists in his request to dismiss counsel, the district court shall obtain a written waiver

of counsel conforming to article 1.051(g). Tex. Code Crim. Proc. Ann. art. 1.051(g) (West 2005).

The court shall then allow counsel to withdraw from the appeal and make available to appellant a
copy of the appellate record. Appellant will have thirty days from the date of the hearing to file a

pro se brief with the clerk of this Court.

                A supplemental record, including a transcription of the court reporter’s notes and

copies of all orders entered by the district court, shall be filed with the clerk of this Court by July 13,

2007. Appellant’s appointed counsel shall remain counsel of record on appeal unless and until his

motion to withdraw is granted by the district court.




                                                 ___________________________________________

                                                 W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Henson

Abated

Filed: June 21, 2007

Do Not Publish




                                                    2